       Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 1 of 28                       FILED
                                                                                    2020 Aug-27 AM 11:07
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

JEANETTE BENNETT, et al.,                   ]
                                            ]
      Plaintiffs,                           ]
                                            ]
v.                                          ]   CIVIL ACTION NO.
                                            ]   2:18-CV-00852-KOB
CIT BANK, N.A., et al.,                     ]
                                            ]
      Defendants.                           ]

                           MEMORANDUM OPINION

      This case arrived in this court after what can only be described as, to borrow

the title of a renowned children’s book series, “a series of unfortunate events.”

See, e.g., Lemony Snicket (aka Daniel Handler), The Bad Beginning (A Series of

Unfortunate Events, 1st in the series) (Harper Collins) (1999). In A Series of

Unfortunate Events, the remarkable Baudelaire children, orphaned by a fire at their

parents’ mansion, must engage in a constant battle of wits against their guardian,

the dastardly Count Olaf, to retain their rightful inheritance. Not unlike the

Baudelaire children, the adult Plaintiffs in this case found themselves confronted

with the exigencies of the loss of a parent, the loss of a property, a fire, and issues

of inheritance.

      But, the Plaintiffs’ situation in this case lacks any of the whimsy and humor

of the children’s books. Instead of detailing feats of cleverness to outwit a


                                           1
       Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 2 of 28




villainous guardian, this case tells the tale of plaintiffs engaged in lengthy litigation

with financial institutions over an insurance payout. Additionally, it appears that

the unfortunate events besetting the Plaintiffs must continue because the Plaintiffs

cannot show entitlement to summary judgment, and, in fact, the Defendants can

show entitlement to summary judgment on all but one of the Plaintiffs’ claims.

      The series of unfortunate events that led the Plaintiffs Jeanette Bennett and

Maggie Bell to court began when their mother, Catherine Getaw, took out a reverse

mortgage on her home. Ms. Getaw then passed away after devising her home to

the Plaintiffs. One of the Defendants in this case, CIT Bank, NA., notified the

Plaintiffs that it was going to foreclose on the house pursuant to the reverse

mortgage. But prior to the foreclosure sale, a fire damaged the property.

      Before any insurance proceeds from the fire could be paid, the property sold

at foreclosure to another Defendant, the Federal National Mortgage Association

(“Fannie Mae”). Both the Plaintiffs and Fannie Mae—in concert with CIT—made

insurance claims for the fire damage. Eventually, Fannie Mae obtained an

insurance payout for the fire damage after CIT cashed a check made out to both

CIT (under the name “Financial Freedom”) and the estate of Ms. Getaw. CIT

remitted the funds to Fannie Mae after cashing the check; however, Fannie Mae

later sent around $11,000 of the payout back to CIT to refund to the Plaintiffs. CIT

refunded that portion of the insurance proceeds to Ms. Getaw’s estate, but Fannie


                                            2
         Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 3 of 28




Mae still holds the majority of the insurance proceeds.

         The Plaintiffs brought the instant lawsuit and filed an amended complaint

alleging that Fannie Mae, CIT, N.A., and CIT Group, Inc.,1 converted the

insurance proceeds and seeking a declaratory judgment of their entitlement to the

insurance proceeds. At this juncture, the case comes before the court on cross-

motions for summary judgment. The Plaintiffs seek summary judgment solely on

the issue of liability on their conversion claims, arguing that they are the only ones

entitled to the insurance proceeds at issue because Fannie Mae, with CIT’s help,

wrongfully converted them. (Doc. 96, doc. 97). Fannie Mae and CIT separately

move for summary judgment on all the Plaintiffs’ claims, arguing that the Plaintiffs

cannot establish conversion, punitive or emotional distress damages, or entitlement

to the insurance proceeds at issue in this case. (Doc. 119, doc. 125).

         After considering the submissions of the parties and the evidence of the

record, the court will DENY the Plaintiffs’ motion for summary judgment because

they cannot meet the requirements to make a claim for conversion against any of

the Defendants; this court has already dismissed the conversion claims against

CIT, (doc. 103), and the Plaintiffs cannot show identifiable, convertible funds to

make a claim against Fannie Mae.

         The court will GRANT IN PART and DENY IN PART Fannie Mae’s

1
 Because the Plaintiffs allege the same facts against CIT, N.A. and CIT Group, Inc., the court will refer to them
collectively as “CIT.”

                                                          3
        Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 4 of 28




motion for summary judgment, because Fannie Mae is entitled to summary

judgment on the Plaintiffs’ conversion claim, but genuine issues of material fact

regarding who had an insurable interest in the property at issue preclude summary

judgment on the Plaintiffs’ claim for declaratory judgment. So, the court could

still potentially declare the Plaintiffs the rightful owners of the insurance proceeds.

Finally, the court will GRANT CIT’s motion for summary judgment because no

justiciable controversy exists between the Plaintiffs and CIT at this time, as CIT

claims no interest in the insurance claims at issue.

   I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        The Plaintiffs are heirs of their mother Catherine Getaw and the personal

representatives of her estate. In November 2005, Ms. Getaw executed a

promissory note that was secured by a reverse mortgage that encumbered her home

in Birmingham, Alabama. A homeowner’s property insurance policy issued by

Foremost Insurance Company covered the house. The insurance policy named Ms.

Getaw as the insured and Financial Freedom, a division of OneWest, as mortgagee.

Before the foreclosure and insurance issues in this case arose, Financial Freedom

became part of CIT.

        Ms. Getaw died in April 2015. Her will devised her home to the Plaintiffs

without limitations; so, under Ala. Code § 43-2-830(c), the Plaintiffs took the

home subject to the reverse mortgage.


                                           4
       Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 5 of 28




      CIT then sent a letter to the Plaintiffs that included the following option for

paying off the reverse mortgage loan:

      [T]he mortgage will be released and no deficiency judgment will be
      taken if the property has no junior liens and is sold for at least 95
      percent of the appraised value with the net proceeds paid to the
      investor, even if the debt is greater than the appraised value.

(Doc. 3 at ¶ 17) (emphasis in original).

      In October 2015, CIT initiated foreclosure proceedings on the home. Then,

on October 28, 2015, a fire burned the home. Plaintiffs promptly notified CIT of

the fire and filed an insurance claim for fire damage with Foremost. (Doc. 3 at ¶¶

19–21).

      On November 2, 2015, CIT sold the property to Fannie Mae at a foreclosure

sale. After the sale, Fannie Mae, through its attorney, contacted CIT regarding

insurance information for the home. Then, on February 11, 2016, Fannie Mae filed

an insurance claim with Foremost for the fire damage to the home.

      Foremost responded by requesting evidence from Fannie Mae related to any

lien holder’s interest in the home, the insurance claim, and any resulting proceeds.

Fannie Mae then requested the same information from CIT, as well as information

regarding the foreclosure deed, mortgage, and assignments. (Doc. 3 at ¶¶ 29–32).

      On February 22, 2016, Foremost sent a $62,262.13 two-party check to

Fannie Mae’s attorney made payable to

      “Financial Freedom, a Division of Onew [sic]

                                           5
       Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 6 of 28




      Estate of Catherine Getaw”

(Doc. 3 at ¶¶ 17, 33).

Fannie Mae’s attorney forwarded the check to CIT, who cashed the check and later

remitted the funds to Fannie Mae. The Plaintiffs demanded that CIT and Fannie

Mae give all the proceeds to Plaintiffs. Fannie Mae and CIT released around

$11,000 of the insurance proceeds to the Plaintiffs, but kept the rest, purportedly to

offset remaining debt. This lawsuit followed.

      Originally, the Plaintiffs brought claims against the Defendants for

declaratory judgment, conversion, fraud and wantonness—all regarding the

insurance proceeds. (Doc. 3). Fannie Mae and CIT both filed motions to dismiss,

and the court dismissed the Plaintiffs’ claims for fraud and wantonness as

inadequately pled. (Doc. 35, doc. 36).

      Plaintiffs then filed an amended complaint against the Defendants with

causes of action for declaratory judgment, conversion, and for breach of contract

by Foremost. The court later dismissed the complaint against Foremost because

the Plaintiffs complaint did not adequately state a claim for breach of contract.

(See Doc. 102).

      The remaining claims in the operative amended complaint center around the

allegation that CIT endorsed and deposited the insurance proceeds check into its

account without Plaintiffs’ signatures as personal representatives of their mother’s


                                          6
       Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 7 of 28




estate, then transferred some or all of those funds to Fannie Mae. (Doc. 63 at ¶¶

103, 108). The Plaintiffs allege conversion of the insurance proceeds against both

CIT and Fannie Mae, including punitive and emotional distress damages, and seek

declaratory judgment regarding their entitlement to the proceeds.

      CIT filed a partial motion to dismiss, arguing that the Plaintiffs had not

adequately stated a claim for conversion and had not stated any specific allegations

against CIT Group, as opposed to its wholly owned subsidiary CIT Bank, N.A.

(Doc. 73). The court granted CIT’s motion to dismiss the Plaintiffs’ conversion

claim against it because the Plaintiffs had not alleged that it wrongfully deposited

the check, as the check bore one of CIT’s names. (Doc. 103). But the court denied

the motion to dismiss the claims against CIT Group, as the Plaintiffs’ allegations

included both CIT Bank and its parent company, CIT Group. (Id.). The Plaintiffs

subsequently filed a motion for reconsideration, which this court denied. (Doc.

112; doc. 137; doc. 138).

      While CIT’s motion for partial dismissal was pending before this court, the

Plaintiffs filed a motion for summary judgment on their conversion claims against

CIT and Fannie May. After the court issued its order of partial dismissal

dismissing the conversion claim against CIT, the Defendants each filed cross-

motions for summary judgment on all of the Plaintiffs’ remaining claims.




                                          7
         Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 8 of 28




   II.      STANDARD OF REVIEW

         Summary judgment allows a trial court to decide cases that present no

genuine issues of material fact such that the moving party is entitled to judgment as

a matter of law. Fed. R. Civ. P. 56. When a district court reviews a motion for

summary judgment, it must determine two things: whether any genuine issues of

material fact exist, and, if not, whether the moving party is entitled to judgment as

a matter of law. Id.

         The moving party “always bears the initial responsibility of informing the

district court of the basis for its motion, and identifying those portions of ‘the

pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any,’ which it believes demonstrate the absence of a genuine

issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(quoting Fed. R. Civ. P. 56).

         Once the moving party meets its burden of showing the district court that no

genuine issues of material fact exist, the burden then shifts to the non-moving party

“to demonstrate that there is indeed a material issue of fact that precludes summary

judgment.” Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991).

Disagreement between the parties is not significant unless the disagreement

presents a “genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 251–52 (1986). But, inferences can create genuine issues of material


                                           8
       Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 9 of 28




fact. Carlson v. FedEx Ground Package Systems, Inc., 787 F.3d 1313, 1318 (11th

Cir. 2015).

      In response, the non-moving party “must do more than simply show that

there is some metaphysical doubt as to the material fact.” Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). The non-moving party must

“go beyond the pleadings and by [its] own affidavits, or by the ‘depositions,

answers to interrogatories, and admissions on file,’ designate ‘specific facts

showing that there is a genuine issue for trial.’” Celotex, 477 U.S. at

324 (quoting Fed. R. Civ. P. 56(e)) (emphasis added).

      The court must “view the evidence presented through the prism of the

substantive evidentiary burden,” to determine whether the non-moving party

presented sufficient evidence on which a jury could reasonably find for the

nonmoving party. Anderson, 477 U.S. at 254. The court must refrain from

weighing the evidence and making credibility determinations because these

decisions belong to a jury. See id. at 255.

      Further, all evidence and inferences drawn from the underlying facts must be

viewed in the light most favorable to the non-moving party. Graham v. State Farm

Mut. Ins. Co., 193 F.3d 1274, 1282 (11th Cir. 1999). After both parties have

addressed the motion for summary judgment, the court must grant the motion only

if no genuine issues of material fact exist and if the moving party is entitled to


                                           9
         Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 10 of 28




judgment as a matter of law. See Fed. R. Civ. P. 56.

III.     ANALYSIS

         A.    Conversion

         The Plaintiffs move for summary judgment for their conversion claims

against both CIT and Fannie Mae. (Doc. 96). But, because the court has dismissed

the Plaintiffs’ conversion claim against CIT, the court now focuses only on the

Plaintiffs’ motion for summary judgment regarding Fannie Mae’s alleged

conversion and Fannie Mae’s cross-motion for summary judgment on the same

issue.

         In their brief in support of summary judgment, the Plaintiffs argue that they

were entitled to the insurance proceeds from the Foremost insurance policy on Ms.

Getaw’s home as Ms. Getaw’s heirs, but Fannie Mae converted the insurance

proceeds despite having no right to them and having no debt due from Ms. Getaw’s

estate. (Doc. 97). Specifically, the Plaintiffs argue that Fannie Mae was not a loss

payee under the insurance contract because Fannie Mae was not listed on the

insurance policy as a mortgagee, and, so, was not entitled to any payment under the

policy. The Plaintiffs add that, even if Fannie Mae had been a listed mortgagee

potentially entitled to payment, the foreclosure of Ms. Getaw’s home extinguished

any mortgage interest.

         The Plaintiffs emphasize throughout their brief that Fannie Mae is not


                                           10
      Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 11 of 28




entitled to the insurance proceeds because it was not listed on the Declarations

page of the insurance policy. The Plaintiffs assert that Fannie Mae wrongfully

took dominion over the insurance proceeds and continues to hold the proceeds to

the exclusion of the Plaintiffs’ ownership interest. The Plaintiffs note in their brief

that they do not seek summary judgment regarding damages for their conversion

claims.

      In its cross-motion for summary judgment, Fannie Mae argues that the same

reasons that the court dismissed CIT’s conversion claim also apply to Fannie Mae;

that CIT did not convert the check at issue, so it could not have converted the

check either. (Doc. 120 at 28). Fannie Mae further asserts that the money that it

allegedly converted does not qualify as specific and identifiable, as required to

make a claim for conversion. Fannie Mae adds that both it and CIT had a

legitimate interest in the insurance proceeds, so they could not have converted

them. Fannie Mae also asserts that it should be entitled to summary judgment on

the Plaintiffs’ claims for punitive and emotional distress damages on their

conversion claim.

      The Plaintiffs reply by repeating their arguments that Fannie Mae has no

right to the proceeds because Fannie Mae was not party to the insurance policy, but

continues to keep them from the Plaintiffs, so Fannie Mae has converted the

insurance proceeds. (Doc. 130). The Plaintiffs also repeat that Ms. Getaw was not


                                          11
      Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 12 of 28




liable for any deficiency in her reverse mortgage after foreclosure, so the insurance

proceeds could not rightfully go to remedy any outstanding debt. The Plaintiffs

also argue that the insurance proceeds qualify as specific and capable of

identification because it was directly traceable, as it was referred to as “insurance

proceeds” throughout its trip though the banks. (Id. at 23). The Plaintiffs go on to

assert that material issues of fact preclude summary judgment on their damages

claims.

          Fannie Mae filed a reply once again asserting, among other things, that the

insurance proceeds were not specific and identifiable. (Doc. 131).

      To state a claim for conversion, a plaintiff must show “a wrongful taking or

a wrongful detention or interference, or an illegal assumption of ownership, or an

illegal use or misuse.” Ott v. Fox, 362 So. 2d 836, 839 (Ala. 1978). “The

Alabama Supreme Court has repeatedly held that an action for the conversion of

money is improper unless there is earmarked money or specific money capable of

identification.” Edwards v. Prime, Inc., 602 F.3d 1276, 1303 (11th Cir. 2010).

      In this case, Foremost sent an insurance proceeds check for more than

$60,000 to Thomas Rutledge, an attorney for Fannie Mae. (Doc. 98-13 at 28–29).

Foremost had made out the check to both the estate of Ms. Getaw and “Financial

Freedom, a division of Onew.” (Id. at 29–30). CIT had previously acquired

OneWest, one of the named parties on the check. (Doc. 98-4 at 7–8). CIT


                                          12
      Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 13 of 28




deposited the check into a Wells Fargo account owned by CIT, then transferred the

sum of the insurance proceeds to Fannie Mae. (Doc. 98-13 at 30; doc. 98-1 at 31).

Fannie Mae later sent roughly $11,000 back to CIT to remit to the estate of Ms.

Getaw. (Doc. 98-1 at 39). CIT sent that money on to Ms. Getaw’s estate.

      As a preliminary matter, this court has already concluded that CIT did not

convert the insurance proceeds check. (Doc. 103). Specifically, the court found

that the Plaintiffs had not adequately alleged that CIT had converted the insurance

proceeds check because, pursuant to Alabama law and the UCC, CIT could

properly deposit a check made out alternatively to it and the Plaintiffs without the

Plaintiffs’ consent. Thus, the Plaintiffs had not alleged the requisite “wrongful”

exercise of dominion over the proceeds by CIT to constitute conversion. (Id. at 6,

8); Limbaugh v. Pierce, Fenner & Smith, Inc., 732 F.2d 859, 863 (11th Cir. 1984).

      CIT, having obtained the funds without converting them, then transferred the

sum of the proceeds to Fannie Mae. So, the court cannot help but note that Fannie

Mae’s acquisition of the funds through CIT’s voluntary transfer also lacks the

hallmarks of a wrongful exercise of dominion over the proceeds. See Limbaugh v.

Pierce, Fenner & Smith, Inc., 732 F.2d at 863. Under Alabama law, “[t]he bare

possession of property without some wrongful act in the acquisition of possession,

or its detention, and without illegal assumption of ownership or illegal user or

misuser, is not conversion.” Standifer v. Best Buy Stores, L.P., 364 F. Supp. 3d


                                         13
      Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 14 of 28




1286, 1297 (N.D. Ala. 2019) (citing Clardy v. Capital City Asphalt Co., 477 So. 2d

350, 352 (Ala.1985)). In this case, Fannie Mae did not wrongfully acquire the

funds because CIT voluntarily transferred the funds to Fannie Mae after rightfully

depositing the check without any conversion. Further, even if Fannie Mae’s

actions could be construed as wrongful detention or assumption of ownership, the

Plaintiffs still cannot make out a successful claim for conversion because the funds

were not separate and identifiable.

      Alabama law interprets “specific money capable of identification” literally.

“Money is specific and capable of identification where, for example, it is ‘money

in a bag, coins or notes that have been entrusted to the defendant’s care, or funds

that have otherwise been sequestered, and where there is an obligation to keep

intact and deliver this specific money rather than to merely deliver a certain sum.’”

Edwards, 602 F.3d at 1304 (emphasis omitted) (quoting Gray v. Liberty Nat. Life

Ins. Co., 623 So. 2d 1156, 1160 (Ala. 1993)).

      Specifically identifying a certain amount of money is not enough:

“[i]dentifiable amounts of money are one thing, specific money capable of

identification is another. . . . [A]n action for the conversion of money requires the

money itself, not just the amount of it, to be specific and capable of identification.”

Edwards, 602 F.3d at 1304. For example, “money directly traceable to a special

account is sufficiently identifiable to support an action for conversion.” Greene


                                          14
      Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 15 of 28




Cty. Bd. of Educ. v. Bailey, 586 So. 2d 893, 899 (Ala. 1991). In some

circumstances, depending on the facts, “[c]hecks, and the property rights

represented thereby,” can be specific money capable of identification. Crown Life

Ins. Co. v. Smith, 657 So. 2d 821, 823 (Ala. 1994).

      In arguing that the insurance proceeds in this case are separate and

identifiable, the Plaintiffs point to the fact that Fannie Mae referred to the money in

their own records as the “proceeds” from the policy, and the sum of the money

remained the same during the transfer from Foremost to CIT to Fannie Mae. To

support their argument, the Plaintiffs rely on multiple cases in which deposits into

accounts still constituted specific and identifiable funds. However, those cases

prove inapposite here.

      The Plaintiffs cite two cases dealing with defendants committing conversion

by directly depositing into their own accounts checks drawn on accounts to which

they were not entitled. In one, the Alabama Supreme Court found that conversion

could exist where someone forged signatures on refund checks, received the funds,

and deposited the funds in his own account. Crown Life Ins. Co., 657 So. 2d at

823–24. In another, the Alabama Supreme Court held that “pre-authorized checks”

drawn against an insured’s checking account could qualify as identifiable for the

purposes of a conversion claim. Gray v. Liberty Nat. Life Ins. Co., 623 So. 2d

1156, 1160 (Ala. 1993). These situations defy analogy to the situation with Fannie


                                          15
      Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 16 of 28




Mae. Fannie Mae did not deposit a check; Fannie Mae received funds transferred

willingly by CIT after CIT legally deposited a check. Thus, Fannie Mae’s

assertion of control over the funds lacks a check or other instrument to act as a

vehicle for the identification of specific funds. So, it is CIT’s actions, not Fannie

Mae’s that exhibit similarity to Crown and Gray; but, as discussed above, this

court has already found that CIT did not convert the check because it had the right

to deposit it. (Doc. 103 at 8); see also Ala. Code § 7-3-420. Where even CIT’s

actions do not qualify as conversion in light of Crown and Gray, Fannie Mae’s

actions do not qualify as conversion either.

      The Plaintiffs also rely on cases where the identifiability of the funds hinged

on specific identification of the accounts that either provided the specifically

delineated source of the funds or the specific destination of the funds. In Crown,

the Alabama Supreme Court addressed another instance of conversion in which the

defendant took out loans against specific life insurance policies, which reduced the

value of the policies. Crown, 657 So. 2d at 824. The funds for the policies were

in one larger account of the insurer that also had funds for other policies, but the

court found that the funds were specific and identifiable because “the funds

available under each policy were specifically identified by the policy number and

could have been easily retrieved for the [victims] under the policy number. There

is no doubt that [the insurer], if called upon to do so, could easily identify the


                                           16
       Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 17 of 28




specific value of each policy under the policy numbers.” Crown, 657 So. 2d at

824.

       Similarly, though at the other end of the transactional timeline, the Alabama

Supreme Court held in another case that a plaintiff could state a claim for

conversion where “the defendants, through an intricate scheme involving bogus

invoices and checks and money orders, converted to their own use funds that had

been specifically deposited in” in a school lunchroom account. Greene Cty. Bd. of

Educ. v. Bailey, 586 So. 2d 893, 899–900 (Ala. 1991). The court specifically

emphasized the importance of the fact that the funds were “directly traceable to a

special account.” Id. at 900.

       Both Crown and Greene show that money in an account can be specifically

identifiable for the purposes of conversion, but only where the money has been

somehow specifically segregated within an account or has been placed in a

separate, identifiable account that did not contain other funds. The money in those

cases had not become freely comingled so as to become “unidentifiable money in

[a company’s] checking account.” Citibanc of Alabama/Fultondale v. Tricor

Energies, Inc., 493 So. 2d 1344, 1348 (Ala. 1986).

       Alternatively, courts have held that, under Alabama law, money that is

merely “a certain sum” rather than sequestered funds is not specific and

identifiable for the purposes of conversion. Edwards v. Prime, Inc., 602 F.3d


                                         17
      Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 18 of 28




1276, 1304 (11th Cir. 2010). So, for instance, the Alabama Supreme Court held

that withholding wages did not qualify as conversion because the issue was the

return of an amount of money, not the specific, identical money. Lewis v. Fowler,

479 So.2d 725, 727 (Ala. 1985). Similarly, “[m]oney paid by an insurance

company to a hospital which had been assigned to the hospital by the plaintiff has

been determined as a matter of law not to be specific property which would

support an action of conversion.” Greene Cty. Bd. of Educ., 586 So. 2d at 898

(citing Humana of Ala., Inc. v. Rice, 380 So. 2d 862 (Ala. Civ. App. 1979), cert.

denied, 380 So. 2d 865 (Ala. 1980)). In short, an action “for the conversion of

money requires the money itself, not just the amount of it, to be specific and

capable of identification.” Edwards, 602 F.3d at 1304.

      In this case, the insurance proceeds are not sufficiently specific and

identifiable to support a claim of conversion against Fannie Mae. The check from

Foremost likely constituted specific and identifiable money when it went to CIT

because it was money from the specific account for Ms. Getaw’s specific policy

that was embodied by the check. However, CIT then rightfully deposited the

check into a Wells Fargo account. The record reveals no indication that the money

was segregated or placed into a specific account as opposed to a general Wells

Fargo account owned by CIT. CIT then disbursed the sum of the insurance

proceeds—as opposed to passing along the specific check and the identical money


                                         18
      Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 19 of 28




it represented—to Fannie Mae. So, the claim against Fannie Mae more closely

resembles the situation in Lewis than in Crown or Green County Board of

Education.

      As in Lewis, the money in this case is not specific and identifiable and the

Plaintiffs cannot succeed on their claim for conversion against Fannie Mae. Even

viewing all of the facts and accompanying inferences of the claim in the light most

favorable to the Plaintiffs, no genuine issue of material fact precludes summary

judgment against the Plaintiffs because the Plaintiffs’ claim fails as a matter of

law. See, 193 F.3d at 1282; Fed. R. Civ. P. 56.

      So, the court will DENY the Plaintiffs’ motion for summary judgment and

GRANT Fannie Mae’s cross-motion for summary judgment on the Plaintiffs’

conversion claim. Because the court finds Fannie Mae entitled to summary

judgment on the Plaintiffs’ conversion claim, the court need not address whether or

not the Plaintiffs can recover punitive or emotional distress damages for their

conversion claim.

      B.     Declaratory Judgment

      In its motion for summary judgment, Fannie Mae briefly requests summary

judgment on the Plaintiffs’ declaratory judgment claim and seeks a declaration

from this court of its entitlement to the insurance proceeds, minus roughly $11,000

that it has already determined should be remitted to the Plaintiffs. (Doc. 119, doc.


                                          19
       Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 20 of 28




120). The Plaintiffs respond that Fannie Mae has not provided the necessary

evidence to prove that it owned the mortgage or was entitled to the insurance

proceeds. (Doc. 130).

       CIT also filed a motion seeking summary judgment on the Plaintiffs’

declaratory judgment claim. (Doc. 125). CIT argues, among other things, that the

court should not grant any declaratory judgment against them because no

justiciable controversy exists between CIT and the Plaintiffs at this point. The

Plaintiffs respond by again arguing that CIT has no entitlement to or interest in any

of the insurance proceeds. (Doc. 132). The Plaintiffs also challenge CIT’s right to

service the mortgage. CIT replies that no remaining controversy exists between

the parties because CIT holds none of the insurance proceeds and makes no claim

on the proceeds. (Doc. 136).

       The Declaratory Judgment Act grants federal courts the discretion to declare

the rights of parties in actual controversies. Wilton v. Seven Falls Co., 515 U.S.

277, 286 (1995). The Act provides that, “[i]n a case of actual controversy within

its jurisdiction, [. . .] any court of the United States, upon the filing of an

appropriate pleading, may declare the rights and other legal relations of any

interested party seeking such declaration.” 28 U.S.C. § 2201(a).

       Because the Declaratory Judgment Act limits the court’s jurisdiction to

actual controversies, “[i]n all cases arising under the [Act], the threshold question


                                            20
      Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 21 of 28




is whether a justiciable controversy exists.” Atlanta Gas Light Co. v. Aetna Cas. &

Sur. Co., 68 F.3d 409, 414 (11th Cir. 1995). For an actual controversy to exist,

“the facts alleged, under all the circumstances, [must] show that there is a

substantial controversy, between parties having adverse legal interests, of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.”

Maryland Cas. Co. v. Pac. Coal & Oil Co., 312 U.S. 270, 273 (1941).

      Even when an actual controversy exists, the court still has “unique and

substantial discretion in deciding whether to declare the rights of litigants.”

Wilton, 515 U.S. at 286. When determining whether to exercise its discretion, the

court considers practicality, judicial efficiency, and the “facts bearing on the

usefulness of the declaratory judgment remedy[] and the fitness of the case for

resolution.” Id. at 288–89.

      1. CIT’s Motion for Summary Judgment

      CIT argues, among other things, that the court should grant it summary

judgment on the Plaintiffs’ declaratory judgment claim because, as it makes no

claim to any portion of the insurance proceeds, no justiciable controversy exists

between CIT and the Plaintiffs. The court agrees.

      Whether an actual case or controversy exists to support the court’s entry of a

declaratory judgment varies on a case-to-case basis based on the totality of the

circumstances. Atlanta Gas Light Co., 68 F.3d at 414. “The controversy must be


                                          21
      Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 22 of 28




more than conjectural”; it must actually involve legal relations of parties that have

adverse legal interests, not hypothetical or academic facts. Id. A case can involve

an actual controversy at its inception and then later become moot “when it no

longer presents a live controversy with respect to which the court can give

meaningful relief.” Zinni v. ER Solutions, Inc., 692 F.3d 1162, 1166 (11th Cir.

2012) (internal quotation marks omitted). “A declaratory judgment devoid of

‘sufficient immediacy and reality’ cannot render a case justiciable.” Gagliardi v.

TJCV Land Tr., 889 F.3d 728, 735 (11th Cir. 2018) (citing Preiser v. Newkirk, 422

U.S. 395, 402 (1975)).

      Here, the case originally involved a justiciable controversy between CIT and

the Plaintiffs over whether CIT converted the insurance proceeds from the

Foremost policy and whether CIT was wrongfully retaining any of the proceeds.

But, the controversy between the parties has since dissolved.

      The court dismissed the conversion claim against CIT. Further, Fannie

Mae—not CIT—holds the insurance proceeds except for the more than $11,000 of

“excess insurance funds” that CIT released to Ms. Getaw’s estate by check. (Doc.

125-1 at 9, 73). CIT no longer holds any of the insurance proceeds and, in fact,

disclaims any interest. (Doc. 125). The Plaintiffs concede CIT’s lack of interest in

the proceeds, stating “CIT claims, and has, no interest in the Proceeds.” (Doc. 132

at 29); (see also Doc. 130 at 9).


                                          22
        Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 23 of 28




        Because the court has dismissed the Plaintiffs’ conversion claim and the

Plaintiffs admit that CIT no longer has any interest in the insurance proceeds at

issue, no actual legal controversy exists between the Plaintiffs and CIT; the

question of CIT’s claim to the proceeds has become merely academic and

conjectural rather than concrete and immediate. See Atlanta Gas Light Co., 68

F.3d at 414; Gagliardi, 889 F.3d at 735. Instead, the dispute over the proceeds

now lies only between Fannie Mae and the Plaintiffs. Because no controversy

remains between the Plaintiffs and CIT, the court finds that it lacks jurisdiction

over the Plaintiffs’ claim for declaratory judgment against CIT. See Atlanta Gas

Light Co., 68 F.3d at 414. Therefore, the court will GRANT CIT’s motion for

summary judgment and dismiss CIT Bank, N.A. and CIT Group, Inc. from this

case.

        2. Fannie Mae’s Motion for Summary Judgment

        On the other hand, the court finds that a justiciable controversy still exists

between the Plaintiffs and Fannie Mae over who should be entitled to the insurance

proceeds from the Foremost insurance policy. So, a claim for declaratory

judgment can survive. See 28 U.S.C. § 2201(a). Furthermore, genuine issues of

material fact prevent the court from granting summary judgment to Fannie Mae on

the Plaintiffs’ declaratory judgment claims against Fannie Mae.

        Fannie Mae’s motion for summary judgment provides very little in the way


                                            23
       Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 24 of 28




of explicit arguments as to why it should be granted summary judgment on

Plaintiffs’ declaratory judgment claim. But Fannie Mae’s brief shows that Fannie

Mae asserts that it is entitled to the insurance proceeds because it was the rightful

owner of and had an insurable interest in the reverse mortgage, so the proceeds

could rightfully go to satisfy outstanding indebtedness that was not resolved by the

foreclosure sale. (Doc. 120 at 32). Fannie Mae further contends that CIT had the

right to foreclose as the mortgagee of record and holder of the original note

endorsed in blank and had a right to collect the insurance proceeds on behalf of

Fannie Mae as a named mortgagee on the Foremost insurance property. (Id. at 34–

35).

       The Plaintiffs, in response, generally argue that Fannie Mae was not a loss

payee for the insurance policy and that Fannie Mae had no interest in the insurance

proceeds. (Doc. 130). In reply, Fannie Mae again argues that it owned the loan

and that CIT, as the loan servicer, had a right to collect the insurance proceeds and

remit them to Fannie Mae. (Doc. 131 at 6). However, a genuine issue of material

fact exists regarding CIT’s authority to foreclose on the property and obtain the

insurance proceeds.

       The policy language in Ms. Getaw’s Foremost insurance policy in this case

states that “[a]n insured loss will be payable to the mortgagees named on the

Declarations Page, to the extent of their interest and in order of precedence.” (Doc.


                                          24
       Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 25 of 28




63-4 at 27). The policy lists “Financial Freedom, A Division of OneWest Bank

FSB ISAOA” on the policy declarations page as the mortgagee on the property.

(Id. at 4). The record shows and the parties do not dispute that Financial Freedom

now falls under the umbrella of CIT. Accordingly, to the extent that it had an

interest, CIT could recover under the Foremost insurance policy. (Doc. 63-4 at

27).

       The lingering genuine issue of material fact in this case arises from the

question of whether CIT had a valid interest as a mortgagee that allowed it to

collect the insurance proceeds and pass them on to Fannie Mae. As an initial

matter, the evidence submitted by the parties shows conflicting information

regarding whether CIT had a valid, current assignment granting it the right to

service the mortgage note. CIT and Fannie Mae produced recorded notices of

assignment suggesting that CIT did in fact possess an interest in servicing the

mortgage at the time of foreclosure. (Doc. 125-1 at 34–43). The documents show

a train of transfers of servicing rights for the mortgage from Pacific Reverse to

Financial Freedom and eventually to OneWest—which became part of CIT—in

2015. But, the assignments do not clearly demonstrate the extent of CIT’s interest

and Fannie Mae’s records list “Mortgage Assets Management, LLC” as the

servicer of the loan during the time when the right to service the loan purportedly

belonged to CIT. (Doc. 98-2 at 34). Accordingly, a material question of fact


                                          25
      Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 26 of 28




remains regarding the existence and extent of CIT’s interest in the mortgage.

      Fannie Mae would be able to skirt the issue of the potentially tangled

assignment if no issue of fact existed regarding CIT’s possession of the original

mortgage note, endorsed in blank. Under Alabama law, a mortgage note qualifies

as a negotiable instrument governed by Alabama’s Uniform Commercial Code.

Summerlin v. Shellpoint Mortg. Servs., 165 F. Supp. 3d 1099, 1108 (N.D. Ala.

2016) (citing Sturdivant v. BAC Home Loan Servicing, LP, 159 So.3d 47, 55 (Ala.

Civ. App. 2013)). Pursuant to Alabama’s U.C.C., a “person entitled to enforce” an

instrument includes the holder of the instrument. Ala. Code § 7-3-301. A person

is a holder of a negotiable instrument if the person possesses an instrument that is

payable to the bearer, which includes an instrument endorsed in blank. Id. § 7–1–

201(21); Id. § 7–3–205(b). Possession of a note endorsed in blank thus can show

ownership. Thomas v. Wells Fargo Bank, N.A., 116 So. 3d 226, 233 (Ala. Civ.

App. 2012). But, in this case a genuine issue of material fact exists regarding

whether CIT was in possession of the mortgage note, endorsed in blank, at the time

of the foreclosure and the insurance payment.

      Fannie Mae did produce a copy of the mortgage note endorsed in blank from

Financial Freedom. (Doc. 120-1 at 16). However, when asked about the original

note in deposition testimony, a corporate representative of CIT stated that “at some

point [the note] was held within Financial Freedom,” and that it was held by a


                                         26
      Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 27 of 28




third-party custodian that the deponent could not name.    (Doc. 98-4 at 23–24).

The deponent also stated that they did not know if the servicing agreement gave

permission to house the original note with a third-party custodian. (Id.). The

evidence suggests, but does not show with complete certainty, that CIT held the

original note, and therefore had an interest in Ms. Getaw’s property as a

mortgagee, at the time of foreclosure and the insurance payout. The Plaintiffs

argue that CIT did not hold the original note at the time of foreclosure and the

insurance payout, and the evidence does not conclusively refute that argument.

      In light of the evidence, when viewed in the light most favorable to the

Plaintiffs, Fannie Mae has not shown entitlement to summary judgment on the

Plaintiffs’ claim for declaratory judgment because of the existence of genuine

issues of material fact regarding the ownership of the mortgage and rights to

foreclose. See Fed. R. Civ. P. 56. Accordingly, the court will DENY IN PART

Fannie Mae’s motion for summary judgment regarding the Plaintiffs’ declaratory

judgment claim.

IV.   CONCLUSION

      By separate order, the court will DENY the Plaintiffs’ motion for summary

judgment on their conversion claims. The court will GRANT IN PART and

DENY IN PART Fannie Mae’s motion for summary judgment. The court will

GRANT Fannie Mae’s motion for summary judgment as to the Plaintiffs’


                                         27
      Case 2:18-cv-00852-KOB Document 139 Filed 08/27/20 Page 28 of 28




conversion claim, but will DENY summary judgment as to Plaintiffs’ claim for

declaratory judgment because of remaining genuine issues of material fact.

Finally, the court will GRANT CIT’s motion for summary judgment, as no

justiciable controversy exists between the Plaintiffs and CIT at this time.

Therefore, the court will DISMISS both CIT Bank, N.A. and CIT Group, Inc. from

this case.

      DONE and ORDERED this 27th day of August, 2020.


                                       ____________________________________
                                       KARON OWEN BOWDRE
                                       CHIEF UNITED STATES DISTRICT JUDGE




                                          28
